Citation Nr: 1742816	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  16-55 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date prior to September 25, 2012, for the grant of a 100 percent rating for traumatic brain injury with residual dementia.

2.  Entitlement to an effective date prior to September 25, 2012, for the award of special monthly compensation based on aid and attendance.


REPRESENTATION

Appellant represented by:	Daniel F. Smith, Attorney


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The Veteran served on active duty from August 1954 to August 1956.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision of the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO), that, in pertinent part, granted an increased 100 percent rating for traumatic brain injury with residual dementia, from September 25, 2012; and granted entitlement to special monthly compensation based on aid and attendance, also from September 25, 2012.  The Veteran disagreed with the effective date of the awards.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's 100 percent schedular rating for traumatic brain injury with residual dementia has been awarded for the entire period for which service connection has been in effect; there is no basis for an earlier effective date as the effective date of the service connection award became final when the Veteran did not file a notice of disagreement with the October 2013 rating decision that assigned the effective date of the service connection award.

2.  The Veteran's combined disability rating is 100 percent from September 25, 2012, and the Veteran has been unable to keep himself ordinarily clean and presentable due to the service connection traumatic brain injury with residual dementia, service connection for which is effective from September 25, 2012.  





CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to September 25, 2012, for the grant of a 100 percent disability rating for traumatic brain injury with residual dementia are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

2.  The criteria for an effective date prior to September 25, 2012, for the award of special compensation based on the need of aid and attendance of another person are not met.  38 U.S.C.A. §§ 1114 (l), 5110, 7105 (West 2014); 38 C.F.R. §§ 3.400, 3.401(a)(1), 3.350(b), 3.352(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Because the May 2015 decision on appeal granted an increased 100 percent rating for traumatic brain injury with residual dementia, awarded special monthly compensation based on aid and attendance, and assigned effective dates for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  An October 2016 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to earlier effective dates, and readjudicated the matters.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran and his attorney have had ample opportunity to respond and supplement the record. Neither has alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal has also been identified and obtained, to the extent possible.  Determinations regarding effective dates of awards are based, essentially, on what was shown by the record at various points in time and application of governing law to those findings, and generally further development of the evidence is not necessary unless it is alleged that pertinent evidence constructively of record is outstanding.  The Veteran and his attorney have not identified any outstanding relevant evidence. 

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Effective Dates

The effective date of an award based on a claim for increase is generally the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Such a determination will be made on the basis of facts found.  38 C.F.R. § 3.400 (a). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101 (a); 38 C.F.R. § 3.151 (a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p).  When a claim has been filed which meets the requirements of § 3.151, an informal request for increase will be accepted as a claim.  38 C.F.R. § 3.155 (c).  The report of an examination or hospitalization may constitute an informal claim for increase when the report relates to examination or treatment of a disability for which service connection has previously been established.  38 C.F.R. § 3.157 (b)(1).

The above noted effective date and claim regulations were revised or removed effective March 24, 2015.  However, the revisions are only effective for claims filed on or after March 24, 2015, and do not apply to claims pending as of that date.  See Standard Claims and Appeals Forms, 79 Fed. Reg. 57,660, 57,686 (Sept. 25, 2014).  Therefore, since the Veteran's claim was filed in September 2012, the revisions do not apply and will not be discussed further herein.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b). 

100 Percent Rating for Traumatic Brain Injury with Residual Dementia

An October 2013 rating decision granted service connection for traumatic brain injury, and assigned a 70 percent rating from September 25, 2012.  That rating decision also granted service connection for dementia, with a 70 percent rating assigned from September 25, 2012.  The effective dates of the awards were assigned based on the date of the Veteran's claim for service connection for a "mental disorder related to traumatic head injuries."  The Veteran was notified of the decision by letter in October 2013 and he did not file a notice of disagreement with the October 2013 rating decision; thus the effective date of the service connection award is final.  

To the extent that any of the Veteran's claims represent free-standing earlier effective date claims challenging prior final decisions, the United States Court of Appeals for Veterans Claims (Court) has held that VA claimants may not properly file and VA has no authority to adjudicate, a freestanding claim for an earlier effective date in an attempt to overcome the finality of an unappealed RO decision.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).

In the May 2015 rating decision on appeal, the RO determined that the traumatic brain injury and dementia issues were properly rated together, to avoid evaluating the same disability or the same manifestations of disability under multiple diagnoses (i.e., pyramiding).  38 C.F.R. § 4.14.  The RO granted a 100 percent rating for traumatic brain injury with residual dementia effective from September 25, 2012, the date of the claim for service connection.  The Veteran filed a notice of disagreement with the effective date of the 100 percent rating.  

Here, the RO has assigned the earliest date possible for the 100 percent rating:  the effective date of the underlying service connection award, which as noted above, is final.  Therefore, the earliest possible effective date provided by governing law and regulations for the assignment of a 100 percent rating for service-connected traumatic brain injury with residual dementia is September 25, 2012, and an earlier effective date is not warranted.  Accordingly, as a matter of law, the Veteran is not entitled an effective date prior to September 25, 2012.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Special Monthly Compensation

In the May 2015 rating decision on appeal the RO granted entitlement to special monthly compensation based on aid and attendance criteria, with an effective date of September 25, 2012, based on the date the Veteran's combined evaluation reached 100 percent.  38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.350 (b).  As discussed above, there is no basis for an earlier effective date for the 100 percent rating.  

The effective date regulation, 38 C.F.R. § 3.401 (a)(1), provides that awards of aid and attendance or housebound benefits, will be effective except as provided in § 3.400(o)(2), the date of receipt of claim or date entitlement arose, whichever is later.  However, when an award of pension or compensation based on an original or reopened claim is effective for a period prior to the date of receipt of the claim, any additional pension or compensation payable by reason of need for aid and attendance or housebound status shall also be awarded for any part of the award's retroactive period for which entitlement to the additional benefit is established.

Special monthly compensation is payable to individuals who are permanently bedridden or are so helpless as a result of service-connected disability as to be in need of the regular aid and attendance of another person under the criteria set forth in 38 C.F.R. § 3.352 (a).  38 U.S.C.A. § 1114 (l) (West 2014); 38 C.F.R. § 3.350 (b) (3) (2016). 

Determinations as to need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as the following:  Inability of claimant to dress or undress herself or to keep herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid; inability of claimant to feed herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to her daily environment.  38 C.F.R. § 3.352 (a).

The award of aid and attendance was based on the effective date that the Veteran's combined disability rating was 100 percent.  This is also the date that service connection for traumatic brain injury with residual dementia was effective.  A September 2012 VA Form 21-2680 examination for aid and attendance noted that the Veteran was able to feed himself; was not able to prepare meals; needed assistance in bathing; and required medication management.  A VA examination in May 2015 noted that the Veteran "does appear to have impairment with his Aid and Attendance issues, ie he cannot drive, needs assistance with taking pills, and reminders from his wife to bathe."  

As the award of aid and attendance was based on the effects of his service connected traumatic brain injury with residual dementia, the effective date cannot be prior than the effective date of service connection for that disability, which in this case is September 25, 2012.  See 38 C.F.R. § 3.401 (a)(1).  Accordingly, as a matter of law, the Veteran is not entitled an effective date prior to September 25, 2012.  Sabonis v. Brown, 6 Vet. App. 426 (1994).










	(CONTINUED ON NEXT PAGE)



ORDER

An effective date prior to September 25, 2012, for the grant of a 100 percent rating for traumatic brain injury with residual dementia, is denied.

An effective date prior to September 25, 2012, for the award of special monthly compensation based on aid and attendance, is denied.




____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


